Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The disclosure is objected to because of the following informalities: the first sentence of the specification must be updated to provide the most current status (e.g. US Patent Number) for the related application(s).  
Appropriate correction is required.
Information Disclosure Statement
	The references of the length Information Disclosure Statement have been given a cursory review, similar to what would be afforded a classification search of the prior art.  Should there be any references of particular relevance to the instant application claims, applicant is respectfully requested to identify such references for further review by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 40-43, 45, 46, 48-52, 54, 55 and 57-59 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hoey et al (2009/0216220) in view of Hoey et al (2010/0298948).
Hoey et al (‘220) disclose a method for treating prostate tissue comprising inserting a needle into the prostate and delivering a vapor into a lobe of the prostate to ablate tissue.  See, for example, paragraph [0086].  In particular, Hoey et al (‘220) specifically disclose the treatment of prostate cancer and state that the probe may be located in each prostate lobe (para. [0086]).  While the (‘220) reference does not expressly state that the delivery needle is inserted into a peripheral zone lobe of the prostate, Hoey et al (‘948) expressly teaches that cancer is normally located in that area of the prostate (para. [0007], for example).  To have provided the Hoey et al (‘220) device into a peripheral zone lobe of the prostate to ablate cancerous tissue would have been an obvious consideration for one of ordinary skill in the art, particularly since Hoey et al (‘948) teaches that most cancers of the prostate are located in that area of the prostate.
Regarding claims 41-43, see paragraph [0086] of Hoey et al (‘220) which discloses containing the ablation zone to the lobe to treat cancer, and Hoey et al (‘948) which teaches that cancer is typically located in the peripheral zone lobe of a prostate.  Regarding claim 45, Hoey et al (‘220) disclose rotation and axial movement of the probe to treat tissue (para. [0075], for example).  Regarding claim 46, Hoey et al (‘220) provides a temperature sensor (para. [0013]).  Regarding claim 48, Hoey et al (‘948) disclose the desired temperature range for treating the prostate (para. [0059], for example).  Regarding claim 49, Hoey et al (‘220) discloses a treatment time in the claimed range (para. [0073]).  
Regarding claim 50, Hoey et al (‘220) again teaches inserting a vapor source into a tissue of a prostate and using the vapor source to ablate cancerous tissue in a lobe of the prostate.  Hoey et al (‘948) teaches that cancer is typically located in a peripheral zone lobe of the prostate as addressed with respect to claim 40 above.  
	Regarding claims 51 and 52, Hoey et al (‘220) teach containing the ablation zone to a lobe of the prostate (para. [0086], for example).    Regarding claim 54, see discussion of claim 45 above.  Regarding claim 55, see discussion of claim 46 above.  Regarding claim 57, see discussion of claim 48 above.  Regarding claim 58, see discussion of claim 49 above.
	Regarding claim 59, Hoey et al (‘220) discloses a method of treatment comprising inserting a vapor delivery needle into a prostate as addressed previously.  The needle is moved to ablate cancer within the prostate.  Hoey et al (‘948) specifically teaches that prostate cancer is typically located in a peripheral zone lobe.  Hence, as addressed previously, it would have been obvious to one of ordinary skill in the art to have provided the Hoey et al (‘220) device into the peripheral zone lobe of the prostate since Hoey et al (‘220) specifically teach of the treatment of cancer and Hoey et al (‘948) teach that cancer is typically located in that area of the prostate.

 Claims 44 and 53 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hoey et al (2009/0216220) in view of Hoey et al (2010/0298948) and further in view of the teaching of Shadduck et al (2013/0116683).
	Hoey et al (‘220) and Hoey et al (‘948) fail to disclose a removable sheath having a pair of concentric tubes as required by these claims.  Shadduck et al discloses an analogous vapor delivery probe and specifically disclose a removable sheath forming concentric tubes for the delivery of vapor to tissue.  See, for example, Figures 5 and 6F.
	To have provided the Hoey et al (‘220) device with a concentric sheath to provide an insulating layer to provide the vapor delivery probe into tissue would have been an obvious modification for one of ordinary skill in the art since Shadduck et al fairly discloses such a probe design for an analogous device used in the same procedure.

Claims 47 and 56 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hoey et al (2009/0216220) in view of Hoey et al (2010/0298948) and further in view of the teaching of McGovern et al (6,440,127).
While Hoey et al (‘220) discloses a temperature sensor to measure the temperature of prostate tissue, there is no express disclosure of positioning a temperature probe exterior to the prostate.
McGovern et al disclose another prostate treatment device for ablating prostate tissue.  McGovern et al also disclose monitoring temperature and specifically teach of monitoring both prostate temperature and providing satellite temperature sensors to monitor tissue temperature external to the prostate to protect nearby organs.  See, for example, column 11, line 59 to column 12, line 6.
To have provided the Hoey et al (‘220) system, as modified by the Hoey et al (‘948) teaching, with peripheral temperature sensors located outside the prostate to protect nearby organs would have been an obvious consideration for one of ordinary skill in the art since McGovern et al fairly teach it is known to monitor exterior temperatures to protect nearby organs in a similar prostate procedure.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 40-59 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,772,670. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite the same general method steps with only minor, obvious differences in the claimed steps.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hoey et al (8,251,985; 2011/0077628 and 2010/0179416) disclose other vapor delivery probes for prostate ablation.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770. The examiner can normally be reached Mon-Fri 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/August 27, 2022